DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            DEONTA HOWELL,
                               Appellant,

                                      v.

                            AMY U. HICKMAN,
                                Appellee.

                               No. 4D19-520

                              [June 19, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Jessica    Ticktin,    Judge;    L.T.    Case     No.
502018DR005241XXXXSB.

   Deonta Howell, Jonesboro, GA, pro se.

  Amy U. Hickman of Hausmann & Hickman, P.A., Boynton Beach, for
appellee.

PER CURIAM.

   Affirmed. See A.A.F. v. Dep’t of Child. & Fam., 211 So. 3d 271 (Fla. 4th
DCA 2017) (affirming denial of putative father’s motion to intervene and
motion for relief from final judgment of termination of parental rights
because putative father was not entitled to notice of proceedings where
putative father did not timely register with the Florida Putative Fathers
Registry); § 63.063(2), Fla. Stat. (2018) (“A fraudulent representation is not
a defense to compliance with the requirements of this chapter and is not
a basis for dismissing a petition for termination of parental rights or a
petition for adoption, for vacating an adoption decree, or for granting
custody to the offended party. Custody and adoption determinations must
be based on the best interests of the child in accordance with s. 61.13.”);
§ 63.063(3), Fla. Stat. (2018) (“In balancing the rights and interests of the
state and of all parties affected by fraud, including the child, the adoptive
parents, and the unmarried biological father, the Legislature has
determined that the unmarried biological father is in the best position to
prevent or ameliorate the effects of fraud and, therefore, has the burden of
preventing fraud.”).
GERBER, C.J., WARNER and CONNER, JJ., concur.

                         *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                  2